Per Curiam.
The learned trial court was justified in the exercise of discretion in setting aside the verdict. The statement, however, in its opinion that “ defendant’s motion for a non-suit should have been granted ” cannot be approved. We are of opinion that the evidence presents questions of fact which were properly submitted to the jury for determination. It was a question of fact as to whether Gilhula, the assistant manager, acted within the scope of his authority; whether he approved, encouraged, and co-operated in the acts of Rosner, and whether the plaintiff was unlawfully restrained and deprived of her liberty. (Stevens v. O' Neill, 51 App. Div. 364; affd., 169 N. Y. 375; Dowler v. Johnson, 225 id. 39; Grant v. Knepper, 245 id. 158.) Upon the motion to set aside the verdict briefs were not filed and the authorities above cited were not called to the attention of the trial court. All concur. Present —■ Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ. Order affirmed, with costs.